Citation Nr: 0022091	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-42 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an unspecified 
disability manifested by pain in the rectum, back, left leg, 
and left buttock.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from August 1979 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Washington, D.C., Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2000, the appellant and his representative appeared 
before the undersigned at a personal hearing held in 
Washington, D.C.   


FINDING OF FACT

The claim seeking service connection for an unspecified 
disability manifested by pain in the rectum, back, left leg, 
and left buttock is not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for an unspecified 
disability manifested by pain in the rectum, back, left leg, 
and left buttock is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Of course, service connection can be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claimant is always obliged to present evidence of a well-
grounded claim, i.e., a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a well-
grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well grounded, no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

A well-grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system  Hensley v. West, (Fed. Cir. May 12, 2000).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the present case, the appellant contends that a very 
painful and overzealous rectal examination which he received 
at Walter Reed Army Medical Center (WRAMC) in July 1980 
caused permanent injury to him which has been manifested ever 
since that time by pain in his left leg, left buttock, and 
occasionally in his back.  (See July 2000 hearing transcript, 
pp. 2-4, 14-15.)  He feels that the physician who performed 
this rectal examination "had something against me" (see 
transcript, p. 14) which caused the examiner to probe too 
deeply into the rectum (see VA Form 9, dated in December 
1995), causing a permanent injury, possibly to the sciatic 
nerve (see transcript, p. 5), which has bothered him ever 
since this incident in service.   

The service medical records reflect treatment for an acute 
episode of low back pain in January 1980.  Subsequently, the 
appellant was admitted to WRAMC in July 1980 for psychiatric 
observation and treatment, at which time he may have been 
given a routine rectal examination, which was apparently 
unremarkable, as part of the normal procedures for admission.  
The appellant's legs, back, rectum and buttocks were 
evaluated as normal by Medical Evaluation Board in August 
1980 prior to his medical retirement from service for an 
unrelated disability in October 1980.  Post-service medical 
records, including reports of official VA medical examination 
of the appellant, are negative for any relevant complaint or 
clinical finding through at least 1991.  

Entitlement to service connection for paranoid schizophrenia 
has been established.  This disability has been rated 100% 
disabling since March 1989.  It has been characterized by, 
among other symptoms, bizarre thought processes and 
delusions.  There is also a long and well-established history 
of substance abuse, most recently crack cocaine abuse was 
noted in December 1991.  

During a series of psychiatric hospitalization at the 
Washington, D.C., VA Medical Center (MC) in 1991 and early 
1992, the appellant repeatedly complained of pains in his 
lower back, nose and groin which he believed were directly 
due to his exposure to sunlight, since these symptoms 
allegedly did not occur at night.  (See also report of VA 
psychiatric examination of the appellant in April 1991 and 
his written statement received in July 1991.)  His recorded 
medical history at that time was unremarkable except for a 
recurrent ganglion cyst on the right wrist, and physical 
examination was negative for any rectal, lower extremity, 
buttock or low back pathology.  

While hospitalized for psychiatric treatment at the 
Washington VAMC from December 1991 to January 1992, the 
appellant reportedly complained of "feeling that his anus 
was tight[,] as if someone had stuck a pencil in it."  
Nevertheless, his bowel movements continued to be regular, 
and he denied constipation.  In June 1992, the appellant was 
accorded a comprehensive VA examination in order to determine 
his competence to handle his funds.  At that time, he was 
still complaining of "bizarreness" and "grandiose 
delusions" relating to being out in the sunlight, but there 
were no specific complaints of pain in the left leg, left 
buttock, rectum or back due to prior rectal trauma.  

In written statements in January and April 1995, the 
appellant complained (for the first time of record) of 
occasional pain in his rectum, back, left buttock and left 
leg following a painful rectal examination at WRAMC in 1980.  
Although the pain was described as usually slight, the 
appellant indicated that he was afraid that if he got hit 
while playing basketball or hockey, he might become 
paralyzed.  Accompanying the earlier of these written 
statements was a notation on a VA prescription form that the 
undersigned physician had seen the appellant on January 9, 
1995 for evaluation of left buttock pain which the appellant 
claimed had followed a rectal examination in service.  The 
physical examination was indicated to be negative at that 
time.  

On October 25, 1995, the appellant received treatment at 
Greater Southeast Community Hospital for complaints of 
intermittent pain in the left buttock "over [the] past 
year."  Physical examination disclosed spinal/paraspinal 
tenderness; but the buttocks were nontender over the sciatic 
notch, and the remainder of the physical examination was 
normal.  His gait was normal.  He refused a rectal 
examination.  The reported clinical impression was of pain in 
the left buttock, rule out sciatica.  The appellant was 
prescribed Motrin, and encouraged to seek follow-up care from 
an orthopedic physician.  

The appellant reported that he had been to the VAMC earlier 
on the morning of October 25, 1995 for the same symptoms and 
had been diagnosed with spasms.  At the Board hearing in July 
2000, the appellant first denied that he had been to the VAMC 
on the same day (hearing transcript, p. 11); then he claimed 
that he did not remember going there before going to Greater 
Southeast Community Hospital; finally, he decided that he 
might have gone to the VAMC first, but he could not remember 
it (transcript, p. 12).  Earlier, he had testified that the 
first doctor whom he saw after service for these complaints 
was at Greater Southeast Community Hospital (transcript, pp. 
5,8).  In view of the total void of pertinent, competent 
evidence either in service or within a decade after the 
claimed in-service injury, it is believed by the undersigned 
to be unnecessary to delay this case by attempting to gather 
any possible VA records from October 1995, as they would not 
likely relate to the claimed in-service trauma or shed any 
further light on this matter.  

VA outpatient records dating from August and September 1998 
reflect continuing complaints by the appellant of left 
buttock and thigh pain following a claimed traumatic rectal 
examination in service.  Magnetic Resonance Imaging (MRI) of 
the lumbar spine in August 1998 disclosed mild bilateral 
facet arthropathy at L4-L5 and L5-S1, with a tiny central 
disc protrusion at L5-S1, but no disc herniation.  The 
reported clinical assessment was of mild spondylosis (i.e., 
degenerative arthritis).  The current record does not reflect 
competent medical evidence of the presence of any of these 
conditions at any time during service nor are they shown to a 
compensable degree within one year afterward.  

On a subsequent outpatient visit to the VA Orthopedic Clinic 
in March 1999, the appellant repeated his complaints, but 
related them to a recent rectal examination.  

At the hearing held in July 2000, the appellant testified 
that his symptoms of left leg and buttock pain are now 
virtually constant, but they are most severe each July, the 
month in which the purported rectal examination in service 
was performed (transcript, p. 7).  He repeated his contention 
that the military physician who performed the rectal 
examination in 1980 basically had a grudge against him and 
incorrectly performed that examination (transcript, p. 14-
15).  

Based on a review of the evidentiary record, as summarized 
above, the Board is unable to find that the current claim by 
the appellant is well grounded.  The lumbosacral spondylosis 
and tiny disc protrusion at L5-S1 found on MRI studies in 
August 1998, which could be the cause of his current symptoms 
and complaints, are not shown by competent medical evidence 
to have been present in service or for many years afterward.  
Likewise, no competent medical evidence establishing a nexus 
between the alleged rectal examination (or any other event) 
in service and the appellant's current complaints has been 
submitted in support of the claim.  Moreover, the etiology of 
his current complaints set forth by the appellant is, at 
best, medically and anatomically improbable, and it quite 
possibly represents another manifestation of the bizarre 
thought processes associated with his service-connected 
psychosis, of which the current record reflects other, 
similar examples.  

Although the appellant may sincerely believe in the merits of 
his claim, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim if it is 
unsupported by medical evidence.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  In the absence of such medical evidence, 
this claim is not well grounded.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

